DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 7/22/2019.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 7/22/2019, 8/16/2019, 9/22/2020 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2016/0178530 A1) [hereinafter Davies] in view of Hunter et al. (US Patent # 5,835,205) [hereinafter Hunter].
As to claim 1, Davies teaches a gemstone testing apparatus for testing a gemstone specimen, the gemstone testing apparatus comprising: a plurality of light sources (106, 108, Fig.1a); a test probe (116, Fig.1a), a first end (facing the gemstone 104 of Fig.1a) of the test probe, the plurality of light sources is provided for emitting light rays towards an area that is in the vicinity of the first end, and the first end is adapted for receiving light rays from the specimen and for transmitting the light rays to a second end of the test probe (end opposite to first end above and facing processor 118); a photodetector (110, 112, Fig.1a), the photodetector being arranged to measure an intensity of the light rays from the second end; a processor (118, Fig.1a) unit for determining a material of the specimen in accordance to a measurement of the intensity of the light rays; wherein the plurality of light sources is provided on at least two sides of the test probe (106, 108, Fig.1a).
	Davies is silent to a handheld casing placed at one end/outside the probe. However, Hunter, in the same field of endeavor, teaches a handheld casing (1115, Fig.16; column 11, lines 35-42) placed at one end/outside the probe (1113, Fig.16).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to   incorporate a handheld casing placed at one end/outside the probe as taught by Hunter in order to provide compact, portable and versatile probe.
Still Davies is silent to the” display unit for displaying the gemstone test result.” However, Examiner takes Official Notice to the fact that use of processor/computer with display is well known in the art. It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate a display to Davies processor in order to provide visual features of the gemstone.

As to claim 3, Davies in view of Hunter teaches all as applied to claim 1, and in addition teaches wherein the plurality of light sources is arranged around the test probe in a symmetric manner (106, 108, Fig.1a; note said light sources on either side of an axis along probe 116).
 	As to claim 4, Davies in view of Hunter teaches all as applied to claim 1, except for a pressure switch; and a pressure transmitting means for transferring a force from the test probe to the pressure switch, wherein the pressure switch activates the gemstone testing apparatus.
However, Hunter, in the same field of endeavor, teaches said limitation (Fig.6; column 11, line 66 to column 12, line 5).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate a pressure switch; and a pressure transmitting means for transferring a force from the test probe to the pressure switch, wherein the pressure switch activates the gemstone testing apparatus to Davies apparatus, in order to control probe/gemstone interactions.
	As to claim 5, Davies in view of Hunter teaches all as applied to claim 1, except for, wherein the pressure switch comprises a micro-switch. However, use of micro –switch is design choice/option.
 	It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide such micro-switch befitting handheld device.
	As to claim 6, Davies in view of Hunter teaches all as applied to claim 1, and in addition teaches wherein the plurality of light sources emits light rays with a wavelength between about 315 nm and about 400 nm (paragraphs 0077, 0104).
As to claim 7, Davies in view of Hunter teaches all as applied to claim 1, and in addition teaches wherein the plurality of light sources emits light rays with a wavelength of about substantially 365 nm (paragraphs 0077, 0104).

As to claims 11-13, Davies in view of Hunter teaches all as applied to claim 1 except power source unit for supplying electrical power to the gemstone testing apparatus; wherein the display unit comprises a plurality of indicator lights for providing visual indications of the gemstone test result; buzzer for providing an audio indication of the gemstone test result. However, Examiner takes Official Notice for the fact use said elements are well known in the art. It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate said element to optical apparatus in order to improve detection means.
As to claim 14, Davies in view of Hunter teaches all as applied to claim 1, and in addition teaches, wherein the test probe comprises a hollow light guide with a reflective inner surface (116, Fig.1; note probe comprises fiber optical cable with reflective surfaces).
As to claim 15, Davies in view of Hunter teaches all as applied to claim 1, and in addition teaches wherein the light guide comprises a metal tube (114 a-d, Fig.1a).
 As to claim 16, Davies teaches a method for differentiating between a diamond and a moissanite, the method comprising:   activating a plurality of light sources of the gemstone testing apparatus for illuminating the gemstone specimen, wherein the gemstone specimen receives light rays from at least one light source; :measuring an intensity of the light rays being reflected from the gemstone specimen; and determining a material of the gemstone specimen in accordance to the measured light intensity (see claim 1 rejection).

It would have been obvious to a person of ordinary skill in the art at the time of the invention to pressing a test probe of a gemstone testing apparatus against a gemstone specimen; transmitting a force from the test probe to a pressure switch of the gemstone testing apparatus, in order to control probe/gemstone interactions.
As to claim 17, Davies in view of Hunter teaches all as applied to claim 1, and in addition teaches providing an indication of the material of the gemstone specimen to a user (paragraph 0072).
As to claims 18-19, Davies teaches all as applied to claim 1, except wherein providing a visual indication of the material of the gemstone specimen; wherein providing an audio indication of the material of the gemstone specimen.
However, Examiner takes Official Notice for the fact use said elements are well known in the art. It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide said steps in an optical detection apparatus in order to improve detection means.
 Allowable Subject Matter
Claims 8, 10, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886